Examiner’s Statement of Reasons for Allowance
Allowance (7/8/21)

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an Examiner's statement of reasons for allowance: 
The primary reason for the allowance is that it has not been shown or reasonably suggested by the prior art of record to have a first extendable frame section that is aligned parallel to the longitudinal axis, the first extendable frame section comprises a first framing beam aligned parallel to the longitudinal axis and first cantilever beams that are each aligned parallel to the lateral axis and oppose each other parallel to the lateral axis, each of the first cantilever beams has a fixing end fixed to the first framing beam and an anchoring end rollably received and rollably anchored by a corresponding one of the first anchor guide slots, each of the first cantilever beams rolls out parallel to the lateral axis for the expanded state such that the first extendable frame section rolls out parallel to the lateral axis for the expanded state, each of the first cantilever beams rolls in parallel to the lateral axis for the contracted state such that the first extendable frame section rolls in parallel to the lateral axis for the contracted state; second anchor guide slots that are each fixed to the trailer chassis and oppose each other parallel to the lateral axis and in combination with the other recited limitations in claims supported by this application, which are also not found in the prior art of record.


Applicant comments marked "Comments on Statement of Reasons for Allowance" submitted before payment of the issue fees to avoid prosecution delays later.


Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner KIRAN B PATEL at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.


/Kiran B Patel/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders

kiran.patel@uspto.gov